         Case 2:14-cv-07004-JHS Document 38 Filed 03/23/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JASON PIASECKI,

                          Petitioner,
                                                             CIVIL ACTION
          v.                                                 NO. 14-7004

 COURT OF COMMON PLEAS OF BUCKS
 COUNTY, PENNSYLVANIA, et al.,

                          Respondents.


                                           ORDER

       AND NOW, this 23rd day of March 2021, upon consideration of Petitioner’s Petition for

a Writ of Habeas Corpus (Doc. No. 1), Respondents’ Response in Opposition to the Petition (Doc.

No. 6), the Report and Recommendation of United States Magistrate Judge Marilyn Heffley (Doc.

No. 34), Petitioner’s Objections to the Report and Recommendation (Doc. No. 35), the pertinent

state court record, and in accordance with the Opinion of the Court issued this day, it is

ORDERED as follows:

   1. The Report and Recommendation (Doc. No. 34) is APPROVED AND ADOPTED.

   2. The Petition for a Writ of Habeas Corpus (Doc. No. 1) is DENIED.

   3. A Certificate of Appealability SHALL NOT issue because, based on the analysis contained

       in the Magistrate Judge’s Report and Recommendation, as approved and adopted by this

       Court, a reasonable jurist could not conclude that the Court is incorrect in denying and

       dismissing the Habeas Petition. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S.

       473, 484 (2000).




                                              1
      Case 2:14-cv-07004-JHS Document 38 Filed 03/23/21 Page 2 of 2




4. The Clerk of Court shall close this case for statistical purposes.



                                                  BY THE COURT:


                                                  /s/ Joel H. Slomsky_ _ _ _
                                                  JOEL H. SLOMSKY, J.




                                             2
